          Case 1:19-cr-00769-LGS Document 37 Filed 03/19/21 Page 1 of 1




                                                        U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        March 15, 2021

BY ECF                                     Application Granted. The Clerk of the Court is directed to
The Honorable Lorna G. Schofield           terminate the letter motion at docket number 36.
United States District Judge
Southern District of New York              Dated: March 18, 2021
40 Foley Square                            New York, New York
New York, New York 10007

        Re:         United States v. Christian Erazo, 19 Cr. 769 (LGS)

Dear Judge Schofield:

         The Government writes to respectfully request a one-week extension to submit a letter
outlining what, if any, restitution it will be seeking as part of defendant Christian Erazo’s sentence
in the above-captioned matter. As Your Honor may recall, the defendant appeared for sentencing
on January 28, 2021, and was sentenced to four months’ imprisonment. With respect to
restitution, the Court directed the parties to confer and, if possible, submit a joint proposed order
within 45 days of sentencing. Although the parties have begun their discussions regarding
restitution, the Government is awaiting additional information regarding one of the victims in this
case. That information may shed light on an appropriate restitution amount. Accordingly, the
Government respectfully requests an additional week to submit a proposed restitution order.
Defense counsel has advised that he takes no position on the Government’s request.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney


                                                   By: /s/
                                                       Alexandra Rothman
                                                       Assistant United States Attorney
                                                       (212) 637-2580

cc: Defense counsel (by ECF)
